Citation Nr: 1202432	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-27 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to waiver of the recovery of advanced payment for Post 9/11 GI Bill (Chapter 33) education benefits in the calculated amount of $3000.00, to include whether the advanced payment debt was properly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2001 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision by the Committee on Waivers and Compromises housed at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the Veteran's request for a waiver of the debt for the advance payment of $3000.00 for education benefits under Chapter 33.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. § 1.911(c) (2011) & VAOPGCPREC 6-98 (Apr. 24, 1998).  In this case, although the Veteran initially sought only a waiver of the debt in question, the issue of validity of indebtedness was addressed in the July 2010 Statement of the Case (SOC) and has been properly developed.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the May 2010 administrative decision which denied his request for a waiver of the indebtedness created by the advance payment of $3000.00 for educational benefits under Chapter 33.  

2.  In a December 2006 statement, the Veteran expressed his desire to withdraw from appellate review his claim seeking a waiver of the advance pay debt in the amount of $3000.00, to include whether the debt was properly created by such advance payment.  The statement stipulating this desire was provided in an e-mail and is currently of record.  

CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to a waiver of an advance payment debt for Chapter 33 education benefits in the calculated amount of $3000.00, to include whether the debt was properly created by such advance payment, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

As previously discussed herein, the May 2010 administrative decision issued by the Committee on Waivers and Compromises housed at the Muskogee RO denied the Veteran's request for a waiver of indebtedness for the advance payment of $3000.00 for educational assistance benefits under the Post 9/11 GI Bill program.  

The Veteran perfected a timely appeal with respect to the RO's denial.  Since perfecting his appeal, the RO has determined that the Veteran is in fact eligible for Chapter 33 benefits, and his outstanding debt has been reduced to $0.  Thereafter, in an e-mail dated on December 6, 2011, the Veteran expressed his desire to withdraw from appellate review his appeal seeking a waiver of the $3000.00 advance pay debt, to include whether the debt was properly created by such advance payment.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for a waiver of the indebtedness for an advanced payment in the amount of $3000.00 for educational benefits under Chapter 33, to include the validity of the debt created by this advanced payment, is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

The appeal of the claim of entitlement to a waiver of recovery of the advanced payment for Chapter 33 education benefits in the calculated amount of $3000.00, to include whether the debt was properly created by the advanced payment, is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


